DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-12 are currently pending.  In response to Office Action mailed on 12/07/2021, Applicant has amended claims 1 and 10, and cancelled claim 2. Claims 10-12 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 12/07/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572 A1).

a polyolefin laminate structure (solar cell-sealing sheet 4) including a reflective layer (42 or layer II-10) ([1040]-[1056]) (the back panel has the light-reflecting nature – [0976]) and a transparent layer (41 or layer I-10) ([0980-1009]) disposed on the reflective layer (42); 
wherein the transparent layer is made of thermoplastic resin (see Abstract and [0106-0112], [0534] and [0638]) includes a continuous phase (thermoplastic resin) (see Abstract and [0106-0112], [0376], [0534] and [0638]) and a dispersed phase (additive) ([0333] and [1006]) dispersed in the continuous phase (resin), the continuous phase (resin) is formed from polypropylene ([0108], [0376], [0534] and [0638]) and polyethylene ([0111], [0376], [0534], [0638] and [1006] – note that although [0111] discloses the use of ethylene copolymer, Hoya in paragraph [1006] explicitly discloses other form of polyethylene can be used), the dispersed phase (additive) is formed from rubber elastomer ([1006]) and 
a protective layer (back protective-sheet 2) (fig. 10-1) disposed on the polyolefin laminate structure (4) (see figure 10-1).
Although Hoya does not explicitly disclose that an amount of the dispersed phase (additive) in the transparent layer ranges from 12 wt % to 24 wt %, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Hoya further discloses that the polypropylene amount is 1-90 wt% ([0108]), and thus claimed range of 48-56 wt% lies within the disclosed range of 1-90 wt%.  Hoya further discloses that the amount of polyethylene is 0-70 wt % ([0111] and [1006] - note that although [0111] discloses the use of ethylene copolymer, Hoya in paragraph [1006] explicitly discloses other form of polyethylene can be used), and thus claimed range of 20-40 wt% lies within the disclosed range of 0-70 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 3, Hoya further discloses that the rubber elastomer is ethylene-propylene rubber (claim 74).  Although Hoya does not explicitly disclose that an amount of ethylene in the ethylene-propylene rubber ranges from 25 wt % to 55 wt %, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Hoya further discloses that a material of the reflective layer (42) (fig. 10-1) is polyolefin ([1010]-1039), and the reflective layer (42) and the transparent layer (41) are formed integrally (see fig. 10-1).  Hoya further discloses that the reflective layer (42) and the transparent layer (41) can be made of extrusion molding ([0337]).  However, Hoya does not 
Instant claim 4 is a product-by-process claim.  Therefore, instant claim 4 is not limited to the manipulation of the recited method of forming the reflective layer (42) and the transparent layer (41) by co-extrusion. The determination of patentability is based on the product, and not on the method (forming the layers by co-extrusion) of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Regarding claim 5, Hoya further discloses that based on a total weight of the reflective layer (42), a material of the reflective layer (42) includes polypropylene and polyethylene ([1029]).  Although Hoya does not explicitly disclose the reflective layer (42) includes 30 wt % to 60 wt % of polypropylene and 40 wt % to 70 wt % of polyethylene, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Hoya further discloses that based on a total weight of the reflective layer (42) (light-reflecting nature) ([0976]).  Hoya further discloses that the reflective layer (42) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Hoya does not explicitly disclose that a thickness of the protective layer is 15 to 25 micron. However, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the thickness of the protective layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, Hoya further discloses that a material of the protective layer (2) includes a fluorine-containing polymer (back-protective layer 2 is made of same material as the front protective material 1 as disclosed in [1065], which includes PVDF or TFE as disclosed in [1062]), and the fluorine-containing polymer includes polyvinylidene fluoride (PVDF) ([1062]) or polytetrafluoroethylene (TFE) ([1062]).
.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-9 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On pages 6 and 7 of remarks, applicant argues that by adjusting the weight ratio of polyethylene and polypropylene, hardness and the mechanical strength of the transparent layer can be adjusted to be comparable with polyester film.
The examiner respectfully disagrees.  Instant application as originally filed fails to disclose enough examples to show the criticality for the claimed weight percentage.  Mere conclusionary statement is not enough to provide evidence of criticality. 
On pages numbered 6 and 7 of Remarks, Applicant further argues that ethyelene/propylene copolymer of Hoya is different than the polyethylene and polypropylene polymer of instant claims.  This argument is moot in view of new ground of rejection as presented above.
On page 7 of remarks, applicant further argues that the rubber elastomer can enhance the impact resistance of the transparent layer. Examiner notes that Hoya explicitly discloses the additive includes rubber elastomer ([1006]).  Thus, in response to applicant's argument that the rubber elastomer can enhance the impact resistance of the transparent layer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.